DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-12 are pending and examined below.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al., U.S. Publication No. 2018/0145238 in view of Duan et al., “Electronegative Guests in CoSb3”, Energy Environ. Sci. 2016.
Regarding Claim 1, Tanaka teaches a thermoelectric conversion material comprising a skuttertudite material (see paragraph 14) of the general formula LxM4Pn12 (see paragraph 26).  L may be Nd (see paragraph 14) and is present in the compound where x is between 0 and 1.  Furthermore, Tanaka teaches that M is preferably cobalt (see paragraph 27) and that Pn is antimony, but may include other elements such as selenium.
Thus, the disclosure of Tanaka encompasses NdxCo4Sb12-zSez (see paragraph 14).  However, Tanaka does not teach that Sulfur is included.
The examiner notes that the claim 1 only requires an infinitesimal amount of sulfur.  
Duan teaches doping skutterudite materials for thermoelectric devices with S and Se to achieve superior thermoelectric through very low lattice thermal conductivity (see abstract).
Therefore, absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify the compound taught by Tanaka by including Sulfur and Selenium specifically, as taught by Duan, in order to tailor thermoelectric properties.  

Regarding Claims 2-6, it is the examiner’s positions that, form the teachings of the combined references, it would be obvious to one or ordinary skill in the art to provide the claimed molar ratios individually (according to the formula of modified Tanaka, which provides the genus that encompasses the features of claims 2-6) in order to tailor the thermoelectric properties of the compound.
Regarding Claim 7, Tanaka teaches that the compound is formed by forming a mixture of the individual elements and then heat treating the mixture (see paragraph 38).
Regarding Claim 8, Tanaka teaches a temperature between 500 and 800 C (se paragraph 41).
Regarding Claim 9, Tanaka teaches two heat treatment steps (see paragraphs 39-41).
Regarding Claim 10, Duan teaches that sintering can be used in processing the skutterudite materials.
Regarding Claim 11, Tanaka teaches a thermoelectric device.
8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Duan, as applied above, and further in view of Scherrer “Solar thermoelectric generator based on skutterudites”, Journal of Power Sources, 2003.
Regarding Claim 12, modified Tanaka teaches a thermoelectric composition as disclosed above.  However, modified Tanaka does not teach using the composition in a solar cell.
Scherrer teaches that skutterudite thermoelectric materials may be used in solar cells (see abstract).
As such, it would be obvious to one of ordinary skill in the art to use the composition of modified Tanaka in a solar cell (such as in satellite applications) in order to use the skutterrudite material for known applications.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721